Case: 1:20-cv-00511-SJD-KLL Doc #: 2 Filed: 07/07/20 Page: 1 of 1 PAGEID #: 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Bush Truck Leasing, Inc.,

Plaintiff(s),
Case Number: 1:20cv511
VS.
Judge Susan J. Dlott
All Ways Auto Transport, LLC,

Defendant(s).

ORDER

Pursuant to 28 U.S.C. $636(b) and United States District Court, Southern District of Ohio
Local Rule 72.1, this case is hereby ORDERED referred to Magistrate Judge Karen L. Litkovitz to
rule on all motions except summary judgment motions; however, in no event will the Magistrate
Judge grant any deadline extension that will impact final pretrial or trial settings. Any summary
judgment motions will be decided by Judge Susan J. Dlott without the benefit of a Magistrate
Judge’s report and recommendation.

Pursuant to 28 U.S.C. §636(c), upon unanimous consent of the parties, the Magistrate Judge
may preside at trial and order the final entry of final judgment without further order of reference
from the Court. In any case in which the parties so consent, appeal shall be to the United States
Court of Appeals for the Sixth Circuit, absent express consent that the appeal be to the District
Court.

This Order shall act as a reference and no further order of reference shall be required. The
Clerk shall advise the parties in this case of this Order and of their right to consent to the full

magistrate judge trial authority under 28 U.S.C. §636(c).

IT 1S SO ORDERED.

mL Cas J. DI
United States Dist ot Court
